Exhibit 99.2 MANAGEMENT'S DISCUSSION & ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Special Note Regarding Forward-Looking Statements Except for the historical information contained in the following sections, the statements contained in the following sections are "forward-looking statements" within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. Forward-looking statements include information concerning our possible or assumed future results of operations, business strategies, competitive position, industry environment, potential growth opportunities, potential market opportunities and the effects of competition. Forward-looking statements include all statements that are not historical facts and can be identified by terms such as “anticipates,” “believes,” “could,” “seeks,” “estimates,” “expects,” “intends,” “may,” “plans,” “potential,” “predicts, “projects,” “should,” “would” or similar expressions that convey uncertainty of future events or outcomes and the negatives of those terms. The forward-looking statements contained in the following sections reflect our views as of the date hereof about future events and are subject to risks, uncertainties, assumptions and changes in circumstances that may cause events or our actual activities or results to differ significantly from those expressed in any forward-looking statement. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future events, results, actions, levels of activity, performance or achievements. Readers are cautioned not to place undue reliance on these forward-looking statements. A number of important factors could cause actual results to differ materially from those indicated by the forward-looking statements, including, but not limited to, those factors described in “Risk Factors” and “Operating and Financial Review and Prospects” in our Annual Report on Form 20-F for the year ended December 31, 2013. Any forward-looking statements contained in the following sections speak only as of the date hereof, and we caution readers not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained herein will prove to be accurate. Except as required by applicable law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or any other reason. General Introduction You should read the following discussion of our financial condition and results of operations in conjunction with our unaudited consolidated financial statements for the six months ended June 30, 2014 and the related notes, and together with our audited consolidated financial statements for the year ended December 31, 2013 filed with the Commission as part of our Annual Report on Form 20-F for the year ended December 31, 2013. These financial statements have been prepared in accordance with U.S. GAAP. Unless we have indicated otherwise or the context otherwise requires, references in the following sections to: (1) "we", "us", "our", "RiT", the "Registrant" or the "Company" are to RiT Technologies Ltd. and its wholly-owned subsidiaries; (2) "dollars" or "$" are to United States Dollars; (3) “NIS” are to New Israeli Shekels, the currency of the State of Israel; (4) "Commission" is to the United States Securities and Exchange Commission; (5) "Companies Law" or the "Israeli Companies Law" are to the Israeli Companies Law, 5759-1999, as amended; (6) “STINS” or “STINS COMAN” are to STINS COMAN Incorporated, a Russian corporation headquartered in Moscow, Russia, and which is our largest shareholder; (7) "Invencom" are to Invencom Technologies Ltd. (formerly known as Quartz (Israel) Commerce & Investments Ltd.), an Israeli private company owned by the wife of Mr. Sergey Anisimov, Chairman of the Board of Directors of the Company and president of STINS COMAN; (8) "Convertible Loan Agreement" or "Convertible Loan" are to the Convertible Loan Agreement between RiT and STINSCOMAN, dated June 11, 2009, as amended on June 17, 2009, February 17, 2010, April 14, 2011, December 8, 2011, April 17,2012, August 6, 2012, October 23, 2012 and August 12, 2014; (9) "IIM" are to Intelligent Infrastructure Management; (10) "Enterprise" and "carrier"" relate to the sectors we formerly identified as "datacom" and "telecom," respectively, with our enterprise solutions also referred to as our IIM solutions; (11) “APAC” means Asia Pacific; (12) "R&D" are to research and development; and (13)“NGN” means Next Generation Networks. Overview We commenced operations in 1989. We are a leading provider of IIM solutions and a developer of an innovative indoor optical wireless technology solution. Our IIM products provide and enhance security and network utilization for data centers, communication rooms and work space environments. They help companies plan and provision, monitor and troubleshoot their communications networks, maximizing utilization, reliability and physical security of the network while minimizing unplanned downtime. Our IIM solutions are deployed around the world, in a broad range of organizations, including data centers in the private sector, government agencies, financial institutions, airport authorities, healthcare and education institutions. Our Beamcaster™ product is the first of our indoor optical wireless technology solutions. It is designed to help customers streamline deployment, reduce infrastructure design, installation and maintenance complexity and enhance security in a cost effective way. During the third quarter of 2013, we commenced selling initial pilot installations of Beamcaster™. Financial Highlights for the Six Months Ended June 30, 2014 Sales: Sales for the six months ended June 30, 2014 totaled $3.7 million, a 24.8% decrease compared with $4.9 million for the six months ended June 30, 2013. The decrease was attributable primarily to decreased sales in Asia Pacific and Eastern Europe primarily as a result of adverse macro-economic and political conditions in these regions, including the military tensions in Russia and the 2014 Indian general election. Cost of sales: Cost of sales as a percentage of revenues for the six months ended June 30, 2014 was 63.8%, compared to 64.1% for the same period in 2013. Operating expenses: Operating expenses for the six months ended June 30, 2014 totaled $5.8 million, a decrease of 6.6% compared with $6.2 million for the same period in 2013. The decrease primarily resulted from the decrease in our research and development expenses of $0.9 million during the six months ended June 30, 2014 as compared to the same period in 2014. This was attributable mainly to a decrease in stock-based compensation and a decrease in R&D costs of products for which we had completed development. This decrease was partially offset by an increase in general and administrative expenses of $0.6 million as compared to the same period in 2013 resulting from outstanding indebtedness of two customers which we have classified as doubtful debts, as well as an increase in stock compensation expense of $0.2 million as a result of the issuance of stock options to employees during the six months ended June 30, 2014. Net loss:Net loss for the first six months of each of 2014 and 2013 was $4.5 million. The net loss remained constant despite a decrease in sales primarily due to the reduction in expenses as described above. Cash and cash equivalents: Our cash and cash equivalents decreased from $5.2 million as of December 31, 2013 to approximately $1.1 million as of June 30, 2014. As of June 30, 2014, we had drawn down, in the aggregate, a principal amount of approximately $26.9 million under the Convertible Loan Agreement, $24.9 million of which has been converted into ordinary shares. As of June 30, 2014, we could borrow up to an additional $8.1 million from STINS COMAN under the Convertible Loan Agreement. Shareholders’ equity: Our shareholders’ equity decreased from approximately $7.4 million as of December 31, 2013 to approximately $3.5 million as of June 30, 2014 as a result of the losses recorded during the first six months of 2014, partially offset by the stock based compensation expenses we recorded during this period. Recent Developments On August 12, 2014, RiT's majority shareholder, STINS COMAN, and the Company entered into an amendment to the Convertible Loan Agreement according to which the Maximum Amount that may be called under the agreement has been increased from $35 million to $45 million. Additionally, the term of the Convertible Loan Agreement was extended by approximately 12 months until December 31, 2016. Until the expiration of the agreement, RiT may draw down any unused portion of the loan, which, after this current increase of the Maximum Amount, totals $15.1 million, but no more than $5.0 million at any one time and at intervals of at least 30 days between each call request. The other provisions of the Convertible Loan Agreement were not amended. On each of July 27, 2014, August 3, 2014, and September 7, 2014, we drew down $1.0 million under the Convertible Loan. Accordingly, as of the date hereof, the total outstanding principal amount under the Convertible Loan is $5.0 million. Critical Accounting Policies A comprehensive discussion of our critical accounting estimates and assumptions is included in the “Operating and Financial Review and Prospects” section in our Annual Report on Form 20-F for the year ended December 31, 2013. 2 Results of Operations Comparison of Six Months Ended June 30, 2014 and 2013 The following table sets forth, for the periods indicated, certain financial data expressed in dollars (U.S. dollars in thousands) and as a percentage of total revenue: Six Months Ended June 30, Sales $ % $ % Cost of sales % % Gross profit % % Operating expenses Research and development, net % % Sales and marketing, net % % General and administrative % % Total operating expenses % % Operating loss ) )% ) )% Financing loss, net ) )% ) )% Loss before income tax expense ) )% ) )% Taxes on income - - Net loss $ ) )% $ ) )% Sales.Sales consist of gross sales of products less discounts. For additional details regarding the manner in which we recognize revenues, see the discussion under “Critical Accounting Policies - Revenue Recognition” in our Annual Report on Form 20-F for the year ended December 31, 2013. Primarily all of our revenues in the first six months of 2014 and 2013 were from sales of enterprise solutions. The following table provides a breakdown of our revenues (including maintenance and services revenues) by geographical area (based on location of customers) and relative percentages of our total revenue during the periods indicated (U.S. dollars in thousands): Six Months Ended June 30, United States $ 54 % $ 50 1 % Europe 39 % 35 % Israel 31 % 26 % Latin America 13 % 10 % Asia Pacific 14 % 23 % Rest of the World 47 % 5 % Total $ % $ % Sales decreased to approximately $3.7 million in the first six months of 2014, a 24.8% decrease compared with $4.9 million for the first six months of 2013. The decrease was attributable primarily to decreased sales in Asia Pacific and Eastern Europe, primarily as a result of adverse macro-economic and political conditions in these regions, including the military tensions in Russia and the 2014 Indian general election. Cost of Sales.Cost of sales consists primarily of materials, sub-contractors expenses, warranty expenses, compensation costs attributable to employees, write-downs of inventory and overhead expenses related to our manufacturing operations. Cost of sales was approximately $2.4 million in the first six months of 2014 and $3.1 million in the first six months of 2013. Cost of sales as a percentage of sales remained relatively constant at 63.8% in the first six months of 2014 compared to 64.1% for the first six months of 2013. Despite our lower sales primarily due to a significant reduction in our fixed costs included in our cost of sales. Gross Profit. Gross profit increased from 35.9% in the first six months of 2013 to 36.2% in the first six months of 2014, mainly due to the reduction in fixed costs in the our cost of sales during the period, as described above. 3 Operating Expenses. The following table sets forth a breakdown of our operating expenses for the periods indicated: Six Months Ended June 30, 2014 vs. 2013 (Dollars in thousands) Research and development, net $ $ )% Sales and marketing )% General and administrative % Total $ $ )% Research and Development Expenses. R&D expenses consist primarily of compensation costs attributable to employees engaged in ongoing R&D activities, development-related raw materials and sub-contractors, and other related costs. R&D expenses were approximately $1.5 million in the first six months of 2014 compared with $2.4 million in the first six months of 2013. As a percentage of sales, R&D expenses decreased to 39.9% in the first six months of 2014 from 48.7% in the first six months of 2013, resulting mainly from the decrease in stock-based compensation expense of $0.4 million and a decrease in R&D costs of products for which we had completed development. During the six months ended June 30, 2014 and 2013 we received $236,000 and $73,000, respectively, in grants from the Israeli Office of the Chief Scientist. Sales and Marketing Expenses. Sales and marketing expenses consist primarily of costs relating to compensation attributable to employees engaged in sales and marketing activities, promotion, advertising, trade shows and exhibitions, sales support, travel, commissions and related expenses. Sales and marketing expenses were approximately $2.2 million in the first six months of both 2014 and 2013. General and Administrative. General and administrative expenses consist primarily of compensation costs for administration, finance and general management personnel, office maintenance and administrative costs and doubtful debt expenses. General and administrative expenses were approximately $2.1 million in the first six months of 2014 compared with $1.6 million in the first six months of 2013. As a percentage of sales, G&A expenses increased to 57.8% in the first six months of 2014 from 32.2% in the first six months of 2013, resulting mainly from the receivables of two customers that have been classified as doubtful debts as well as an increase in stock compensation expense of $0.2 million as a result of the issuance of stock options to employees during the six months ended June 30, 2014. FinancingLoss, Net. Financing loss, net was approximately $49,000 in the first six months of 2014 compared with approximately $57,000 in the first six months of 2013. Net loss.Net loss for the first six months of 2014 was approximately $4.5 million for the first six months of both 2014 and 2013. The net loss remained constant despite the decrease in sales from the first six months of 2013 primarily as a result of the decrease in operating costs as described above. Liquidity and Capital Resources In the past few years, we financed our operations through cash generated from operations, R&D and marketing grants from the Government of Israel, private and public capital raises and loans from our major shareholder, STINS COMAN, including the conversion thereof into our ordinary shares. As described below in more detail, as of September 9, 2014, we have the right to draw an additional $15.1 million under the Convertible Loan Agreement until December 31, 2016. 4 Principal Financing Activities Our principal financing activities during the past four years were: · In June 2009, we entered into the Convertible Loan Agreement with STINS COMAN, according to which STINS COMAN agreed to extend to us a loan of, initially, up to $10 million (the "Maximum Amount") at an annual interest rate of 2.47%. The Convertible Loan Agreement, including the Maximum Amount, has been amended several times, including as recently as August 12, 2014. Currently, the Maximum Amount is set at $45 million and the period during which we may call and receive any portion of the loan not already used is scheduled to expire on December 31, 2016 (the "Term"). Under the Convertible Loan Agreement, as amended, we may call and receive any portion of the loan from STINS COMAN, but no more than $5 million at a time (up to the said Maximum Amount of $45 million) and at intervals of at least 30 days between each call request. As of September 9, 2014, we had drawn approximately $29.9 million of the principal of the loan under the Convertible Loan Agreement, which we received in installments, such that we still have available withdrawals of up to $15.1 million. Part of the outstanding loans from STINS COMAN have been converted into our ordinary shares as follows: (1) in May 2010, approximately $1.5 million, representing principal and accrued interest, were converted pursuant to a share purchase agreement into 615,485 of our ordinary shares, reflecting an average conversion price of $2.465 per share, (2) in September 2010, approximately $1.5 million, representing principal and accrued interest, were converted pursuant to a share purchase agreement into 687,128 of our ordinary shares, reflecting an average conversion price of $2.214 per share, (3) in March 2011, approximately $1.2 million, representing principal and accrued interest, were converted pursuant to a share purchase agreement into 408,787 of our ordinary shares, reflecting an average conversion price of $2.876 per share, (4) in June 2011, approximately $1.0 million, representing principal and accrued interest, were converted pursuant to a share purchase agreement into 177,006 of our ordinary shares, reflecting an average conversion price of $5.680 per share, (5) in December 2011, approximately $3.2 million, representing principal and accrued interest, were converted pursuant to a share purchase agreement into 636,874 of our ordinary shares, reflecting an average conversion price of $5.090 per share, (6) in June 2012, approximately $4.2 million, representing principal and accrued interest, were converted pursuant to a share purchase agreement into 1,146,114 of our ordinary shares, reflecting an average conversion price of $3.667 per share, (7) in December 2012, approximately $3.8 million, representing principal and accrued interest, were converted pursuant to a share purchase agreement into 1,119,743 of our ordinary shares, reflecting an average conversion price of $3.42 per share, (8) in March 2013, approximately $4.5 million, representing principal and accrued interest, were converted pursuant to a share purchase agreement into 1,021,166 of our ordinary shares, reflecting an average conversion price of $4.440 per share, (9) in June 2013, approximately $2.0 million, representing principal and accrued interest, were converted pursuant to a share purchase agreement into 449,738 of our ordinary shares, reflecting an average conversion price of $4.46 per share, and (10) in September 2013, approximately $2.0 million, representing principal and accrued interest, were converted pursuant to a share purchase agreement into 582,494 of our ordinary shares, reflecting an average conversion price of $3.45 per share.On each ofJuly 27, 2014, August 3, 2014, and September 7, 2014,we drew down an additional $1.0 million under the Convertible Loan, such that $5.0 million of the principal amount is currently outstanding under the Convertible Loan.See “Related Party Transactions” included in our Annual Report on Form 20-F for the year ended December 31, 2013. On November 27, 2013, we consummated an underwritten public offering of 3,000,000 ordinary shares and warrants to purchase up to 1,725,000 ordinary shares at an offering price of $2.00 per share and $0.01 per warrant (including warrants to purchase 225,000 ordinary shares issued to the underwriter, Aegis Capital Corp., upon exercise of its over-allotment option), or the Public Warrants. In connection with the offering, we also issued to the underwriter warrants to acquire an additional 150,000 ordinary shares, or the Underwriter Warrants. All of the warrants have a per share exercise price of $2.50, are exercisable immediately (except for the Underwriter Warrants that become exercisable on November 27, 2014), and expire 5 years from the date of issuance, i.e., on November 27, 2018. The Public Warrants began trading on The NASDAQ Capital Market on November 22, 2013 under the symbol "RITTW." Total gross proceeds from the offering were approximately $6.0 million, before deducting underwriting discounts and commissions and other offering expenses payable by the Company. The net amount received by us from the offering, after deducting all offering expenses, was approximately $4.95 million. 5 Working Capital and Cash Flows On June 30, 2014, we had cash and cash equivalents of approximately $1.1 million, compared with $5.2 million on December 31, 2013. The following table presents the major components of net cash flows used in and provided by operating, investing and financing activities for the six months ended June 30, 2014 and 2013 (dollars in thousands): Net cash used in operating activities $ ) $ ) Net cash used in investing activities ) ) Net cash provided by financing activities - Net cash used in operating activities was $4.0 million in the first six months of 2014 compared to $4.1 million in the first six months of 2013. Net cash used in operating activities during the first six months of 2014 consisted primarily from the net loss in the period, increased inventories, decreased trade payables and increased current assets, partially offset by a decrease in trade receivables. Net cash used in operating activities during the first six months of 2013 consisted primarily from the net loss in the period, increased inventories and increased trade receivables, partially offset by a decrease in trade payables. Net cash used in investing activities was $106,000 in the first six months of 2014 and $67,000 in the first six months of 2013. Our principal investing activity in both periods was the purchase of property and equipment. Net cash provided by financing activities was $0 in the first six months of 2014 and $3.3 million in the first six months of 2013. The decrease is primarily a result of a decrease in loan proceeds from the Convertible Loan. Our contractual and contingent obligations and commitments as of June 30, 2014, primarily consisted of obligations associated with our future operating lease obligations, our suppliers’ obligations and a contingent liability to the Chief Scientist. See Note 5 to our consolidated financial statements included in our Annual Report on Form 20-F for the year ended December 31, 2013 and “Tabular Disclosure of Contractual Obligations” in our Annual Report on Form 20-F for the year ended December 31, 2013. Principal Capital Expenditure and Divestitures During the six months ended June 30, 2014 and 2013, our capital expenditures totaled approximately $0.1 million for both periods, all of which was used for the purchase of machinery, computers and research and development equipment. Other than similar future capital expenditures consistent with the amounts described above, we have no significant capital expenditures in progress. We did not make any significant divestitures in the past three years. Outlook We believe that our cash and cash equivalents, together with cash generated from operations, as well as the availability of additional loans of up to approximately $15.1 million as of September 9, 2014 from STINS COMAN pursuant to the Convertible Loan Agreement, will be sufficient to finance our operations for at least the next 12 months.Subject to the terms of the Convertible Loan Agreement we are permitted to draw down any remaining principal amount outstanding under the agreement. Wecannot assure you that our actual cash requirements will not be greater than we currently expect, if circumstances change during 2014. In addition, we may need to raise additional funds during 2015 to support the execution of our long-termgrowth strategy described herein. There can be no assurance that additional funds will be available when needed from any source or, if available, will be available on terms that are acceptable to us. If we are unsuccessful in raising such financing on acceptable terms, we will not be able to carry out our plan and our operations and growth strategy would be materially adversely affected. 6
